DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 19, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 19, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 19 with the allowable feature being: a method for producing a printed circuit board, which comprises the steps of: providing a substrate having an electrically conductive conductor track disposed and formed within the substrate; forming a sealing region selected from the group consisting of a groove extending into the substrate, a channel extending into the substrate, and a rebate extending into the substrate; placing an overmold tool onto the surface of the substrate, a sealing edge of the overmold tool finishing with the sealing region; and overmolding the surface disposed between the overmold tool and the substrate such that a molding compound used during the overmolding does not extend onto the sealing region.
One close prior art Saxelby (US 5,945,130) teaches of a method for producing a printed circuit board (Fig 7-9), which comprises the steps of: providing a substrate (20); forming a sealing (Column 2, lines 60-65; “seal”) region (portion of 20 around 62 and 70) on a surface of the substrate, wherein the sealing region is at least one structure selected from the group consisting of a groove (see Fig 7-9) extending into the substrate, a channel extending into the substrate, and a rebate extending into the substrate; placing an overmold tool (60a,60b) onto the surface of the substrate (20), a sealing edge of the overmold tool (60) finishing with the sealing region; and overmolding (35) the surface disposed between the overmold tool (60) and the substrate (20); however Saxelby does not teach the substrate having an electrically conductive conductor track disposed and formed within the substrate and overmolding such that a molding compound used during the overmolding does not extend onto the sealing region.
Another close prior art Inoue (US 2012/0000699 A1) teaches of a method for producing a printed circuit board, which comprises the steps of: providing a substrate having an electrically conductive conductor track disposed and formed within the substrate; forming a sealing region on a surface of the substrate, wherein the sealing region is at least one structure selected from the group consisting of a groove extending into the substrate, a channel extending into the substrate, and a rebate extending into the substrate; and molding the surface; however Inoue does not teach placing an overmold tool onto the surface of the substrate, a sealing edge of the overmold tool finishing with the sealing region; and overmolding the surface disposed between the overmold tool and the substrate such that a molding compound used during the overmolding does not extend onto the sealing region.
Therefore claims 19, 20 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2012/0000699 A1).

Regarding Claim 10, Inoue discloses a printed circuit board (for an electronic component (16; [0033])) (Fig 1-4), the printed circuit board ([0030]; “circuit board”) comprising: an electrically insulating substrate (11; [0031]; “circuit board 11 is formed of a proper insulating material such as glass, ceramics or an epoxy resin”) having a surface (upper surface of 11); at least one electrically conducting conductor track (15,14; [0036-0037]; “electrically connected through a through hole”, “first signal line 15A and the two electronic components 16 are electrically connected through via holes”) formed within said electrically insulating substrate (11); a sealing region (annotated “SEALING REGION”; region/area/portion at S1 or region/area/portion at S2; note that 13 is a resin that would provide some level of sealing and the SEALING REGION is a region or portion that interfaces with 13 and thus can be interpreted as a sealing region; [0003]; “a circuit board is covered and sealed with a conductive resin”;  note that the claim language has not defined the perimeter or structural boundaries of this “region” and the claim language does not define a level of “sealing”) disposed in said surface (upper surface of 11) of said electrically insulating substrate (11); and a molding compound (12; [0033]; “molding resin layer 12”; note that the material itself is not claimed) disposed on said surface (upper surface of 11) of said electrically insulating substrate (11) and disposed adjacent to said sealing region (annotated “SEALING REGION”; region about S1/S2), wherein said molding compound (12; [0033]) does not extend onto said sealing region (annotated “SEALING REGION”; see Fig 1, 2(C) showing that molding compound 12 is not located at “SEALING REGION”); the printed circuit board being a completed printed circuit board (as seen in Fig 2(C), the printed circuit board has completed a method step as shown between Fig 2(B) to Fig 2(C) and therefore is a completed printed circuit board; note that the claim language has not defined “completed printed circuit board” and furthermore could potentially and unintentionally define “a completed printed circuit board” as a product-by-process) with said sealing region (annotated “SEALING REGION”; region about S1/S2) formed entirely in said electrically insulating substrate (see Fig 2(B) and 2(C) showing the “SEALING REGION” is formed entirely in the substrate), and said sealing region (annotated “SEALING REGION”) being at least one structure selected from the group consisting of an unfilled (see Fig 2(C) showing the groove is not filled) groove ([0044]; “groove”, “slit”) extending exclusively (annotated “SEALING REGION” is a region that only or exclusively occupies a region of the substrate) into said electrically insulating substrate (11), an unfilled (see Fig 2(C) showing the channel is not filled) channel ([0044]; “groove”, “slit”) extending exclusively (annotated “SEALING REGION” is a region that only or exclusively occupies a region of the substrate) into said electrically insulating substrate (11), and an unfilled (see Fig 2(C) showing the rebate is not filled) rebate ([0044]; “groove”, “slit”) extending exclusively (annotated “SEALING REGION” is a region that only or exclusively occupies a region of the substrate) into said electrically insulating substrate (11), wherein all of said structure, which forms said sealing region, is free from electronic components (components 16 are not located at S); and the printed circuit board (11) including at least one feature selected from the group consisting of: said sealing region (see Fig 2(C) showing region about “SEALING REGION” being substantially flat) being flat, and said electrically insulating substrate having a homogeneous substrate thickness in said sealing region (see Fig 2(C) showing region about “SEALING REGION” such that the thickness of 11 at “SEALING REGION” is of a homogenous thickness; [0044]).  

    PNG
    media_image1.png
    525
    872
    media_image1.png
    Greyscale

Annotated Fig 2(B) and Fig 2(C) from Inoue (US 2012/0000699 A1)
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 12, Inoue further discloses the printed circuit board (Fig 1-4), wherein said sealing region (annotated “SEALING REGION”; region/portion about S2 or region about S1) is (milled; [0039]; “cutting”, “dicing”) into said electrically insulating substrate (11).
Claim 12 states a “milled” but “milled” does not represent product structure but only refers to the process by which the region is milled.  Thus, Claim 12 is a product claim that recites a process step(s) of milling and is thus treated as a product-by-process claim.

Regarding Claim 14, Inoue further discloses the printed circuit board (Fig 1-4), wherein said sealing region (annotated “SEALING REGION”; region/area/portion at S2; note that the claim language has not defined the perimeter or structural boundaries of this “region”) is formed as running around a periphery (see Fig 4 showing S2 is a region about the periphery of 11; thus the annotated “SEALING REGION” which is only part of the substrate would go around the periphery of the substrate and still be exclusively extending into the substrate) of said electrically insulating substrate (11).  

Regarding Claim 16, Inoue further discloses the printed circuit board (Fig 1-4), wherein said surface (upper surface of 11) of said electrically insulating substrate (11) is an upper side (upper surface of 11) and/or an underside, formed at a distance from said upper side, of said electrically insulating substrate (11).  

Regarding Claim 21, Inoue further discloses the printed circuit board (Fig 1-4), wherein said at least one electrically conducting conductor track (15,14; [0036-0037]; “electrically connected through a through hole”, “first signal line 15A and the two electronic components 16 are electrically connected through via holes”) and said electrically insulating substrate (11) longitudinally extend along a common plane (at the sides of 11 as seen in Fig 1-4).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2012/0000699 A1) as applied to claim 10 above and further in view of Kobayashi (US 2011/0304059 A1).


Regarding Claim 13, Inoue discloses the limitations of the preceding claim.
Inoue does not explicitly disclose the printed circuit board, wherein said sealing region has in a direction perpendicular to a plane of said electrically insulating substrate a depth of between 10 µm and 500 µm.  
Kobayashi teaches of a  printed circuit board (Fig 2), wherein a region (about 2b; [0035-0036]) has in a direction perpendicular to a plane (upper surface of 2) of an electrically insulating substrate (2; [0035-0036]) a depth ([0049-0052]) of between 10 µm and 500 µm ([0049-0052]; “0.2 mm”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Inoue, wherein said sealing region has in a direction perpendicular to a plane of said electrically insulating substrate a depth of between 10 µm and 500 µm as taught by Kobayashi, in order to provide sufficient deformation of the circuit board (Kobayashi, [0049-0052]).

Regarding Claim 17, Inoue in view of Kobayashi teaches the limitations of the preceding claim and Kobayashi further teaches of the printed circuit board (Fig 2), wherein said depth is between 25 µm and 400 µm ([0049-0052]; “0.2 mm”).

Regarding Claim 18, Inoue in view of Kobayashi teaches the limitations of the preceding claim and Kobayashi further teaches of the printed circuit board (Fig 2), wherein said depth is between 50 µm and 250 µm ([0049-0052]; “0.2 mm”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896